The Court,
discharged the rule, and directed judgment to be entered on the verdict. The deed could have no operation upon the question of damages. If it be considered a valid deed, free from legal exception, it can give the defendant no right to overflow the. adjoining lands; lands, not contained within it. And although the damages seem high, yet, as some of the witnesses swore to more than were given, and as the jury were the best judges of their amount, the verdict cannot be set aside on that ground.
Rule discharged.